Case 3:19-cv-00551-MMH-PDB Document 6 Filed 05/15/19 Page 1 of 2 PageID 88




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 JUDITH B. ROGERS,
 as the Personal Representative of
 THE ESTATE OF JOSEPH N. ROGERS, SR.,
 deceased,

        Plaintiffs,
                                                        Case No: 3:19-cv-00551

 v.

 MONSANTO COMPANY,
 a foreign corporation,

       Defendant.
 _______________________________/

  PLAINTIFF’S RESPONSE TO ORDER REQUIRING FURTHER INFORMATION
             TO ESTABLISH SUBJECT MATTER JURISDICTION

        In response to the Court’s order dated May 14, 2019 [Doc. No. 4], the Plaintiff,

 JUDITH B. ROGERS, as the Personal Representative of THE ESTATE OF JOSEPH

 N. ROGERS, SR., deceased (hereinafter “Plaintiff”), hereby gives notice that she has

 filed her Amended Complaint, which in Paragraph 4 alleges facts that establish diversity

 of citizenship between the parties to this action.

        I HEREBY certify that on May 15, 2019, I electronically filed the foregoing Response to

 Order Requiring Further Information to Establish Subject Matter Jurisdiction with the Clerk of

 Court using the CM/ECF system, which provided electronic service upon all counsel of record.

                                                Respectfully submitted,

                                                /s/ Christopher Shakib
                                                Christopher Shakib, Esquire
                                                TERRELL HOGAN & YEGELWEL, P.A.
                                                233 East Bay Street, 8th Floor
                                                Jacksonville, Florida 32202
                                                Telephone:     (904) 632-2424
                                                Facsimile:     (888) 575-3241
Case 3:19-cv-00551-MMH-PDB Document 6 Filed 05/15/19 Page 2 of 2 PageID 89




                                    Primary Email: shakib@terrellhogan.com
                                    Secondary Email: jfleury@terrellhogan.com
                                    Florida Bar No.: 0947865
                                    Attorney for the Plaintiff
